Exhibit 10.1

AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT

This Amendment No. 1 to Revolving Credit Agreement (“Amendment”) dated as of
May 21, 2010, by and among the financial institutions signatory hereto
(individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and
Documentation Agent, and Software Brokers of America, Inc. (“Borrower”).

RECITALS

A. Borrower, Agent and Lenders entered into that certain Revolving Credit
Agreement dated as of December 22, 2009 (“Agreement”).

B. The parties desire to amend the Agreement as set forth below.

NOW, THEREFORE, the parties agree that the Agreement is amended as follows:

1. The definition of “Consolidated Net Income” set forth in Article 1 of the
Agreement is amended and restated to read as follows:

“ ‘Consolidated Net Income’ shall mean for any period (a) the net income (as
determined in accordance with GAAP) of any Person and its Subsidiaries for such
period but excluding in any event (except as set forth in (b) below):

(i) any gains or losses on the sale or other disposition, not in the ordinary
course of business, of investments or fixed or capital assets, and any taxes on
the excluded gains and any tax deductions or credits on account of any excluded
losses;

(ii) net earnings of any entity in which such Person or any of its Subsidiaries
has an ownership interest, unless such net earnings shall have been actually
received by such Person or any such Subsidiary in the form of cash
distributions; and

(iii) extraordinary items as defined by GAAP;

plus (b) to the extent deducted in determining net income and to the extent the
Intcomex IPO (as defined below) occurred during the applicable measuring period,
interest expense charges incurred by Intcomex, not to exceed $12,000,000 in the
aggregate, arising from the accelerated amortization of the original issuance
discount, capitalized debt expenses and premiums associated with any mandatory
or optional redemption of the Intcomex Notes in 2010 in connection with an
initial public offering by Intcomex (the “Intcomex IPO”).”

2. The amendment set forth above shall be effective upon execution by Borrower,
Agent and Lenders of this Amendment.

3. Except as expressly modified hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

4. Borrower hereby represents and warrants that, after giving effect to the
amendment contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within Borrower’s corporate powers have been duly
authorized, are not in contravention of law or the terms of such Borrower’s
Articles of Incorporation or Bylaws and do not require the consent or approval
of any governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of the Borrower set forth in Sections 6.1 through
6.20 and 6.22 through 6.25 of the Agreement are true and correct in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of the date hereof; (c) the continuing representation and warranties
of the Borrower set forth in Section 6.21 are true and correct as of the date
hereof with respect to the most recent financial statements furnished to agent
by Borrower in accordance with Section 7.1 of the Agreement; and (d) except as
disclosed, no Default or Event of Default has occurred and is continuing as of
the date hereof.

5. This Amendment may be signed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

6. Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given such terms in the Agreement.

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK,

as Administrative Agent

    SOFTWARE BROKERS OF AMERICA, INC. By:  

/s/ Justin Milligan

    By:  

/s/ Anthony Shalom

Its:  

Asst Vice President

    Its:  

President

COMERICA BANK,

as a Lender, as Issuing Lender

and as Swing Line Lender

      By:  

/s/ Justin Milligan

      Its:  

Asst Vice President

     

[continued on next page]

 

2



--------------------------------------------------------------------------------

Acknowledged by the undersigned Guarantors: INTCOMEX, INC. By:  

/s/ Anthony Shalom

Its:  

Chairman

NEXXT SOLUTIONS LLC By:  

/s/ Naftali Mizrachi

Its:  

Manager

FORZA POWER TECHNOLOGIES LLC By:  

/s/ Naftali Mizrachi

Its:  

Manager

KLIP XTREME LLC By:  

/s/ Naftali Mizrachi

Its:  

Manager

 

3